

115 HR 6718 IH: Health Coverage Reporting Paperwork Reduction Act
U.S. House of Representatives
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6718IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2018Mr. Kelly of Pennsylvania (for himself, Mr. Thompson of California, and Mrs. Black) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide that health insurance coverage statements are
			 required to be provided to individuals only upon request.
	
 1.Short titleThis Act may be cited as the Health Coverage Reporting Paperwork Reduction Act. 2.Health insurance coverage statements to individuals required only upon request (a)In generalSubsection (c) of section 6055 of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(c)Statements To be furnished upon request to individuals with respect to whom information is reported
 (1)In generalUpon the request of any individual whose name is required to be set forth in a return required under subsection (a), the person required to make such return shall furnish to such individual a written statement showing—
 (A)the name and address of the person required to make such return and the phone number of the information contact for such person, and
 (B)the information required to be shown on the return with respect to such individual. (2)Time for requesting and furnishing statementsAny request for the written statement described in paragraph (1) shall be made not later than 4 years after the close of the calendar year for which the return under subsection (a) was required to be made and shall be furnished not later than the later of—
 (A)January 31 of the year following the calendar year for which the return under subsection (a) was required to be made, or
 (B)60 days after the date of such request. (3)1 statement per individual; statement may be furnished at any time without request (A)In generalIn the case of any person required to make a return under subsection (a), the requirement of paragraph (1) shall not apply with respect to any individual whose name is required to be set forth in such return after such person has furnished to such individual the written statement described in paragraph (1).
 (B)Statement may be furnished at any time without requestA written statement described in paragraph (1) shall be treated as timely furnished to any individual if such statement is furnished before such individual requests such statement..
 (b)Effective dateThe amendments made by this section shall apply to statements with respect to returns for calendar years after 2018.
			